Citation Nr: 0727810	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  99-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a 
cervical injury.

3.  Entitlement to service connection for residuals of a 
lumbar spine injury.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for Lyme disease.

6.  Entitlement to service connection for urticaria, claimed 
as an allergic skin disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, 
Attorney at Law

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran has unverified service as a member of the Army 
National Guard during the period from 1985 to 1997.  He 
served on active military duty from January 1986 to April 
1986 and from January 1991 to June 1991.  He had verified 
active duty training (ADT) in August 1992.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) pursuant to an 
Order of the United States Court of Appeals for Veterans 
Claims dated in July 2006.  That Order vacated a December 
2004 Board decision.  That Order was based on an appeal from 
a rating determination by the St. Louis, Missouri, Regional 
Office (RO) dated in October 1997.  

The issue of service connection for urticaria, claimed as an 
allergic skin disorder was remanded by the Board to the RO in 
the December 2004 decision for additional development, and 
that part of the decision was not vacated by the Court Order.  
The action directed by the Board with regard to that issue 
has been completed by the RO, and it is again before the 
Board for a decision.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  The evidence is insufficient to show that the veteran 
sustained a head injury during either period of active 
service or while on active duty training (ADT) or inactive 
duty training (IDT).

3.  The veteran's headaches during a period of ADT in August 
1992 were acute and transitory, and a chronic disability was 
not then present.

4.  The veteran does not have a current diagnosis of head 
injury residuals manifested by chronic headaches.

5.  The evidence is insufficient to show that a cervical 
spine disability is related to either period of active 
service, ADT or IDT.

6.  The evidence is insufficient to show that a lumbar spine 
disability is related to either period of active service, ADT 
or IDT.

7.  The evidence is insufficient to show that asthma is 
related to either period of active service, ADT or IDT.

8.  There is no current evidence of Lyme disease.

9.  The most persuasive evidence shows that urticaria is not 
related to either period of active service, ADT or IDT, 
either by direct incurrence or aggravation.


CONCLUSIONS OF LAW

1.  Residuals of a head injury, to include headaches was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
101(2),101(24), 106, 1110, 1131, 5107(a), 7104(c) (West 
2002); 38 C.F.R. §§ 3.6(c) (d), 3.303, 3.159 (2006).

2.  A cervical spine disability was not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 101(2), 
101(24), 106, 1110, 1131, 5107(a), 7104(c) (West 2002); 38 
C.F.R. §§ 3.6(c) (d), 3.303, 3.159 (2006).

3.  A lumbar spine disability was not incurred or aggravated 
by active service.  38U.S.C.A. §§ 101(2), 101(24), 106, 1110, 
1131, 5107(a), 7104(c) (West 2002); 38 C.F.R. §§ 3.6(c) (d), 
3.303, 3.159 (2006).

4.  Asthma was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 101(2), 101(24), 106, 1110, 1131, 5107(a), 
7104(c) (West 2002); 38 C.F.R. §§ 3.6(c) (d), 3.303, 3.159 
(2006).

5.  Lyme disease was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 101(2), 101(24), 106, 1110, 1131, 
5107(a), 7104(c) (West 2002); 38 C.F.R. §§ 3.6(c) (d), 3.303, 
3.150 (2006).

6.  Urticaria was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 101(2), 101(24), 106, 1110, 1131, 
5107(a), 7104(c) (West 2002); 38 C.F.R. §§ 3.6(c) (d), 3.303, 
3.150 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), is 
applicable in this case.  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim and also includes new notification provisions.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice precede 
an initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, that notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a)/ 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran. As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

In December 1996, the veteran requested service connection 
for cervical spine, lumbar spine, Lyme disease, head injury, 
urticaria and asthma disabilities.  A rating action in 
October 1997 denied service connection for each disability.  
The veteran filed a timely appeal.  In May 2003, the RO, by 
letter, informed the veteran of the requirements of VCAA.  In 
supplemental statements of the case, dated in August 2003 and 
March 2004, the veteran was provided with the applicable law 
and regulations regarding VCAA.

Moreover, as to the claim for urticaria, additional letters 
to the veteran dated in December 2004, February 2005, and May 
2006 further inform him as to the VCAA.  

The Joint Motion for Remand upon which the Court's Order 
remanding the issues of entitlement to service connection for 
residuals of a head injury, for residuals of a cervical 
injury, for residuals of a lumbar spine injury, for asthma 
and for Lyme disease is based, directs the Board to address 
whether the VA's duty to assist mandated by the VCAA has been 
met.  The Board notes that VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d) (2006).  In this case, the VA has 
afforded the veteran multiple medical examinations to 
ascertain whether there is any current disorder related to 
the five claims on appeal that are related to service.  
Relevant medical examinations were conducted in July 1997, 
February 2001 and July 2003.  Moreover, the VA has obtained 
private medical records from sources identified by the 
veteran, including Keokuk Area Hospital, Doctor Richard 
Taylor/Quincy Medical Group, John E. Beckert, D.O., Blessing 
Hospital, Doctor Neville, Crenshaw and Midwest Orthopedics.  
VA also obtained the veteran's service medical records from 
his period of active duty and his reserve service.  VA also 
obtained all VA treatment records including those from Iowa 
City VA dated in 1992 and 1996, as well as more current 
records dated through 2004 from Omaha dated into 2006.  The 
veteran was also afforded a hearing at the RO before a 
hearing officer in June 1998.  Additionally, the RO obtained 
the medical records from the Social Security Administration 
(SSA) as well as a copy of his claim for SSA benefits and a 
favorable disability decision by that organization.  
Moreover, based on the remand of the claim for urticaria, VA 
treatment records dated through 2006 have been obtained, and 
a VA examination was conducted in January 2005, with an 
addendum dated in October 2006.  

The Board finds that the VA has satisfied the duty to assist 
the veteran as required in 38 C.F.R. § 3.159.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(2), 101(24), 106, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303(a) (2006).  Annual training is an 
example of active duty for training while weekend drills are 
inactive duty.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).
Residuals of a Head Injury

Factual Background

Service medical records for both periods of active service 
are entirely negative for complaints, or treatment of 
symptoms associated with a head injury or headaches.  At the 
time of discharge from the second period of active service in 
1991, the veteran continued to serve as a member of the Army 
National Guard.

Medical evidence of record includes reports from the 
veteran's subsequent reserve service.  During a period of 
active duty training from August 3, 1992 to August 21, 1992, 
he was evaluated for headaches associated with either 
sinusitis versus caffeine withdrawal or due to muscle 
tension.  During a subsequent periodic examination conducted 
in January 1994, he denied frequent or severe headaches.  
Clinical evaluation of the veteran was normal and he was 
considered qualified for retention.  A physical examination 
in March 1997, prior to the veteran's discharge from the 
reserves, was negative for complaints, findings or treatment 
of a head injury or headaches.

During a RO hearing in June 1998, the veteran declined to 
provide testimony regarding his claimed head injury.

Various post-service VA and private medical records are on 
also file, which cover the period from 1997 to 2006 and 
include a December 1999 CT scan of the head.  At that time 
the veteran complained of dizzy spells accompanied by severe 
headaches.  The CT scan was negative.  During VA examination 
in February 2001, the veteran gave a history of headaches 
since 1991.  A diagnosis of headaches was provided with no 
discussion regarding etiology or onset.  The remaining VA and 
private treatment records show few, if any, headache 
complaints.

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since October 1997 
according to SSA criteria.  The primary diagnosis was 
discogenic and degenerative disorders of the back and the 
secondary diagnosis was affective disorder.  Medical records 
accompany the disability determination and consist of reports 
from both VA and non-VA medical sources dated from 1997 to 
1999.  They do not appear to mention headaches and it was not 
among the impairments listed to support the SSA decision.

Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the U.S. Court of Appeals for Veterans Claims (the 
Court) noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Initially the Board notes, that virtually everyone 
experiences headaches from time to time, and such is not 
necessarily indicative of a chronic disorder.  The veteran's 
service medical records from his period of ADT in August 1992 
show an isolated complaint of headaches, possibly due to 
other acute and transitory ailments.  A chronic headache 
disorder, such as migraine, was not shown in service.  The 
medical records as a whole show that the headaches were 
resolved without any residual disability.  Service department 
examination reports for the veteran's remaining reserve 
service revealed the veteran's head was normal and that there 
was no residual disability from the 1992 complaints.  
Moreover, no pertinent complaints of findings were recorded 
at the time of separation from reserve service in 1997.  As 
such, the veteran's service medical records do not 
affirmatively establish that chronic disability manifested by 
headaches had its onset during either period of active 
service or during ADT in August 1992.

Post-service medical records show no complaints of headaches 
or a diagnosis of a chronic headache disorder, and without a 
currently diagnosed condition, there may be no service 
connection.  Degmetich, supra.

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his beliefs that an in-service injury caused 
a chronic disability manifested by headaches.  However, it 
has not been indicated that he possesses the requisite 
medical qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim.

In the absence of competent evidence of head injury 
residuals, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 2002).

Lumbar Spine and Cervical Spine

Factual Background

Service medical records for the veteran's first period of 
service, from January 1986 to April 1986, show that he was 
evaluated and treated for back pain in the thoracic region.  
There were no further complaints during the remaining months 
of service.

An October 1989 periodic examination during a period of 
reserve duty was negative for complaints or findings 
associated with back pain and clinical evaluation of the 
veteran's spine was normal.

Service medical records for the veteran's second period of 
active service show that the veteran was evaluated on March 
20, 1991 for back pain secondary to moving tents.  He was 
treated with Motrin.  The following day he was evaluated for 
continued low back pain.  Examination revealed spasm of the 
lumbar musculature, diagnosed as lumbosacral strain.  On 
March 25, 1991 the veteran was evaluated for continued back 
pain which he attributed to riding in an APC.  At his 
separation examination in May 1991 the veteran denied 
recurrent back pain and clinical evaluation of the spine was 
normal.  The examiner noted the veteran's history of back 
strain in March 1991, secondary to being bounced around in 
vehicle, noting that the symptoms had resolved with NCNS (no 
complications, no sequelae).

Medical records from the veteran's subsequent reserve service 
show that during examination in June 1991, the examiner noted 
the veteran's March 1991 back injury, but that the back pain 
had resolved.  During a January 1994 periodic reserve 
examination, the veteran reported injuring his back in 1991.  
Clinical evaluation of the spine was normal and the examiner 
noted the veteran's complaints of recurrent back trouble, but 
that it was not currently problematic.  The veteran was 
considered qualified for retention.

Private treatment records from a civilian facility show that 
the veteran was evaluated in May 1994.  X-rays of the 
cervical and thoracic spine were normal.  The diagnoses were 
chronic cervical and lumbar strain.

A service department examination report dated in March 1997 
shows the veteran reported a history of recurrent back pain.  
The examiner provided no summary or elaboration.

During VA examination in July 1997, examination of the spine 
was normal.  X-rays of the cervical spine showed mild 
narrowing of the third neuroforamina with negative 
neurological deficits.  X-rays of the lumbar spine showed 
apophysis at L4.

The veteran presented testimony at a RO hearing in June 1998 
about the onset of and the severity of his claimed spinal 
disabilities.  He testified as to the facts surrounding the 
development of his March 1991 injury as well as his 
subsequent treatment.  The veteran also testified as to his 
current condition.

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since October 1997 
according to SSA criteria.  The primary diagnosis was 
discogenic and degenerative disorders of the back.  Medical 
records accompany the disability determination and consist of 
reports from both VA and non-VA medical sources dated from 
1997 to 1999.

Following VA examination in February 2001, the diagnoses were 
chronic low back strain and chronic cervical spine strain.  
X-ray findings were normal.

During VA examination in July 2003, the veteran complained of 
chronic spine pain (neck and back).  The examiner concluded 
that there were no objective findings of any spinal disorder 
noted on examination.  The clinical impression was chronic 
spine pain with no evidence of nerve root entrapment and no 
significant loss of range of motion or muscle spasm.  The 
examiner referred to previous findings of mild osteoporosis 
and osteopenia, which, he noted occurred in up to 25 percent 
of the adult male population.  Risk factors included the 
veteran's tobacco use and long history of Prednisone use.  
The examiner concluded that the veteran's history of mild 
trauma experienced 12 years ago was less likely as not the 
cause of chronic spinal pain.  Rather, the veteran's other 
medical conditions, such as chronic anxiety, are at least as 
likely as not a contributor to his chronic complaints of back 
pain.

In a September 2003 medical opinion, the veteran's private 
physician noted the veteran's complaints of significant back 
discomfort secondary to injury in service.  He opined that he 
was in agreement with the findings based on the record the 
veteran was able to present.

VA treatment records dated into November 2006 do not show any 
medical opinion that any current lumbar or cervical spine 
injury is related to active service.  

Analysis

Service medical records fail to reveal any back or neck 
complaints other than the single episode in 1986 and the 
injury in 1991.  Despite the back injury in 1991, the veteran 
was not diagnosed as having any chronic disability.  The back 
injury was apparently acute and transitory in nature and 
resolved with treatment, as there are no subsequently dated 
medical records on file reflecting further complaints, 
evaluation or treatment during the remaining months of 
service.  Moreover, no pertinent complaints or findings were 
recorded at the time of separation from service.  As such, 
the veteran's service medical records do not affirmatively 
establish that a chronic spine disability had its onset 
during active service.

Further, the veteran has not brought forth any competent 
evidence that would establish a nexus between his current 
symptoms and active military service and no examiner has 
attributed the veteran's current cervical and lumbar spine 
strain to military service.  The earliest evidence of 
orthopedic abnormality is found in the 1997 VA examination 
report.  Moreover, the VA examiner in 2003 essentially 
concluded that the veteran's injury during military service 
did not play a role in the development of his current spinal 
disabilities.  The veteran has not brought forth any medical 
evidence that would either refute the 2003 VA opinion or 
suggest a nexus between his spinal disabilities and service, 
and a layman such as the veteran is not competent to offer a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The single competent medical opinion in the record 
conclusively found no etiological relationship between 
service and subsequent development of cervical spine strain 
and lumbar spine strain.  As the veteran's current spinal 
disorders have not been medically associated with military 
service, there is no foundation upon which to allow the 
claims.

The Board does acknowledge the September 2003 medical opinion 
from the veteran's private physician, which indicates that he 
was in agreement with the clinical findings contained in the 
medical evidence presented by the veteran.  Read in 
isolation, this statement could be construed as supporting 
the veteran's contention that he has spine disabilities 
related to his military service.  However, the Board finds 
that the opinion offered by the private physician is vague 
and does not provide a proper basis for establishing service 
incurrence for the veteran's cervical and lumbar strain.  
Moreover, the only medical opinion of record regarding the 
etiology of the veteran's claimed spine disorders is found in 
the July 2003 VA examination report, which is consistent with 
the veteran's history as documented in the service medical 
records.

Lastly, the Board recognizes that the SSA records indicate 
that the veteran has been found to be entitled to disability 
benefits from that agency.  It must be remembered, however, 
that SSA's eligibility criteria are not concerned with 
whether the claimed disorders are related in any way to 
military service.  Moreover, an SSA determination as to 
disability, though pertinent, is not controlling for VA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for cervical and lumbar spine disabilities 
and that the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107 (West 2002).

Asthma

Factual Background

Service medical records from both periods of active duty are 
entirely negative for complaints, findings or treatment of 
asthma.  Copies of sick slips from April 1993, August 1992 
and May 1991 , as well as an August 1992 examination, show 
treatment for hives and breathing difficulty.  

Medical records from the veteran's subsequent reserve service 
show treatment for mild asthma beginning in January 1995.  
The remaining records show continued evaluation and treatment 
of the veteran for chronic asthma until his discharge from 
the reserves in 1997.

During a post service VA examination dated in July 1997, the 
veteran gave a history of asthma and a diagnosis of same was 
made by the examiner.  There was no additional discussion 
regarding etiology or onset.

During RO hearing in June 1998, the veteran testified that he 
experienced no problems with asthma during active duty and 
that he first developed it in 1994.

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since October 1997.  The 
primary diagnosis was discogenic and degenerative disorders 
of the back and the secondary diagnosis was affective 
disorders.  Medical records accompany the disability 
determination and consist of reports from both VA and non-VA 
medical sources dated from 1997 to 1999.

Additional records dated from 1999 to 2006 show continued 
evaluation and treatment for asthma.  These records include a 
February 2001 VA examination report.  At that time the 
veteran again gave a history of asthma since 1994.  

Analysis

Initially, the Board notes that asthma is a disease, not an 
injury, so service connection may be granted if the evidence 
shows it was incurred during a period of active duty for 
training but not if it was incurred during a period of 
inactive duty training.  Here, there is no evidence that the 
veteran's asthma began on any particular date, and certainly 
there is no evidence that it began during a period of active 
duty for training. 38 U.S.C.A. § 101(24) (West 2002).

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from asthma.  
However, the disorder was not shown in service, nor has it 
been causally related to active service thereafter by any 
physician who based a diagnosis upon an accurate history of 
symptoms and medical treatment for the same during service.  
As the veteran's current asthma has not been medically 
associated with military service, there is no foundation upon 
which to allow the claim.

With respect to remaining examination medical evidence the 
SSA records indicate that the veteran has been found to be 
entitled to disability benefits from that agency.  It must be 
remembered however, that SSA's eligibility criteria are not 
concerned with whether the claimed asthma is related in any 
way to military service.  The Board notes that an SSA 
determination as to disability, though pertinent, is not 
controlling for VA purposes.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).
The only evidence which relates the veteran's current asthma 
to service are the veteran's own contentions.  Nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.

Here the weight of the evidence is against the veteran's 
claim.  Consequently, the Board must conclude that the claims 
folder contains no competent evidence associating the 
veteran's asthma to his active military duty or period of 
active duty training.  In other words, no one with sufficient 
expertise has provided an opinion that the veteran has 
asthma, which is traceable to his military service, either 
having its onset during service or as the product of 
continued symptoms since active service.  As a result, the 
veteran's claim of service connection for asthma must be 
denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 
2002).

Lyme disease

Factual Background

Service medical records for the both periods of active 
service are entirely negative for complaints, findings or 
treatment for symptoms suggestive of Lyme disease.

A DA Form 2823, Sworn Statement, dated December 1997, shows 
that in April 1987 the veteran may have been part of a troop 
which had embedded ticks removed.  According to private 
medical records the veteran was also noted to have been 
exposed to ticks in 1988.

Subsequent reserve records dated from 1991 to 1997, show that 
the veteran was on orders from August 3, 1992 to August 21, 
1992.  During that time he developed hives and reported to a 
civilian emergency room for steroid injection.  He gave a 
history of recurring hives following a tick bite several 
years prior.  In December 1992, the veteran underwent testing 
for Lyme disease which was negative.

During an orthopedic evaluation in May 1994 the veteran gave 
a history of rash since 1989.  The examiner noted that 
previous Lyme disease studies were all normal.  A repeat Lyme 
serology in November 1996 was also negative.  At separation 
in March 1997 there was no indication of Lyme disease.  In 
June 1997 the veteran was noted to have extensive exposure to 
ticks and tick-borne diseases.  Doxycycline was prescribed as 
a prophylactic measure.

During VA examination in July 1997, the examiner noted that 
there was no evidence of Lyme disease by physical examination 
or repeated Lyme serologies.

During RO hearing June 1998, the veteran declined to provide 
testimony regarding his claimed Lyme disease.

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since October 1997, 
according to SSA criteria.  The primary diagnosis was 
discogenic and degenerative back disorders and the secondary 
diagnosis was affective disorders.  Medical records accompany 
the disability determination and consist of reports from both 
VA and non-VA medical sources.  They do not appear to mention 
Lyme disease and it was not among the impairments cited or 
mentioned to support the SSA decision.

On VA examination in February 2001, the examiner noted the 
veteran's previous testing for Lyme disease, which was 
negative.  Lyme disease was not diagnosed.  

In a September 2003 statement, the veteran's private 
physician noted that the veteran was sent to Keokuk Area 
Hospital for retesting for Lyme disease.  However, the record 
does not show evidence of diagnosis of Lyme disease, and the 
veteran does not contend that any testing ordered at that 
time was positive.  

Updated VA treatment records dated through November 2006 show 
no Lyme's disease.  

Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the U.S. Court of Appeals for Veterans Claims (the 
Court) noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists);  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's service medical records are entirely negative 
for Lyme disease.  The Board has noted that these records 
contain reports of various complaints of symptoms which the 
veteran believes represented the undiagnosed symptoms of Lyme 
disease.  Specifically, the veteran has reported tick bites 
in 1987 and that he has experienced chronic hives since that 
time.  However, the Board also notes that repeated physical 
examinations and repeated serologies have been negative for 
Lyme disease.

Based on the foregoing medical evidence, the Board finds that 
the preponderance of the evidence shows that the veteran does 
not currently have Lyme disease.  A service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992). Accordingly, the 
Board concludes that Lyme disease was not incurred in or 
aggravated by service.  The Board has considered the doctrine 
of the benefit of the doubt, but the evidence is not so 
evenly balanced as to raise a reasonable doubt.


Urticaria

Factual Background

Service medical records for the active duty period in 1991 
show no complaints or treatment for a skin condition.  Copies 
of sick slips from April 1993, August 1992 and May 1991, as 
well as an August 1992 examination, show treatment for hives 
and breathing difficulty.  

Treatment records from Dr. Beckert for the period from 
February 1985 to March 2005 show treatment of multiple skin 
conditions before the veteran was called to active duty as 
well as after he was called to active duty.  Dr. Beckert 
originally stated in July 1996, that the veteran had giant 
urticaria since 1984; but in September 2003, he revised his 
opinion, indicating that hives were present since 1987.  

The veteran testified that he believes his skin disorder is 
due to tick bites in 1987.  

The remaining VA and private records show continued 
evaluation and treatment of the veteran for urticaria from 
that point forward.  

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since October 1997.  The 
primary diagnosis was discogenic and degenerative disorders 
of the back and the secondary diagnosis was affective 
disorders.  Medical records accompany the disability 
determination and consist of reports from both VA and non-VA 
medical sources dated from 1997 to 1999.

The veteran was afforded a VA examination in January 2005.  
At that examination, he claimed that hives began in 1987 or 
1988 on Saturdays or Sundays while he was in the National 
Guard, and he would go on overnight camp outs.  He noted that 
this also occurred on camp outs during his overnights in 
Germany in 1991.  He reported that he was treated with 
steroids since the 1990's.  The examiner reviewed the claims 
folder, including the letter from Dr. Beckert.  The VA 
examiner noted an entry from January 1988 showing hives broke 
out on a Monday and were gone on a Wednesday.  This, the VA 
examiner noted, did not correspond with the veteran's report 
at this examination.  It was noted that at the time of the 
1988 break out, the veteran was working for the National 
Guard as a laborer and handling concrete, a known irritant of 
the skin.  On examination, there was no urticaria.  There 
were multiple excoriations of the forearms.  The hands had 
erythematous skin, cracking and fine scale.  The feet showed 
fine scale.  The impression was history of urticaria with no 
current eruptions but findings of dermatophytosis.  The VA 
examiner opined that it was more likely than not that the 
veteran first developed urticaria prior to 1984.  Recurrences 
were only documented to have developed during the week and 
not on the weekends.  The examiner found no evidence of 
aggravation of the urticaria by the veteran's military 
experience.  The examiner noted that urticaria frequently 
becomes progressive without external aggravations.  
Therefore, it was considered less likely than not that there 
was any aggravation of the pre-existing skin condition by 
military service.  Also, the examiner stated the urticaria 
was less likely than not due to the National Guard camp outs 
since the break outs were only documented to have occurred 
during the work week.  In an addendum, the examiner 
reiterated that he believed that the skin disorder began 
prior to 1984, and there was no information to show the exact 
onset of urticaria/angioedema.  Therefore, relying on the 
1996 assessment of Dr. Beckert noting urticaria since 1984, 
the examiner opined that it was more likely than not that the 
condition existed prior to service.  

Analysis

Initially, the Board notes that urticaria is a disease, not 
an injury, so service connection may be granted if the 
evidence shows it was incurred during a period of active duty 
for training but not if it was incurred during a period of 
inactive duty training.  Here, there is no evidence that the 
veteran's urticaria began on any particular date, and 
certainly there is no evidence that it began during a period 
of active duty for training.  38 U.S.C.A. § 101(24) (West 
2002).  The contention that it may be related to tick bites 
is too speculative to constitute probative persuasive 
evidence.  

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from 
urticaria.  However, the disorder was not shown in service, 
nor does the weight of the probative evidence show that it is 
causally related to active service.  Neither Dr. Beckert nor 
the VA examiner has related the condition to service.  Dr. 
Beckert indicates the etiology is unknown, but it may be 
associated with tick bites, and the VA examiner affirmatively 
finds no relationship.  Neither opinion indicates that the 
condition began in service or was aggravated by service.  

The Board notes that there is simply no opinion or other 
competent medical evidence that urticaria began in active 
service or is otherwise related to service.  As to 
aggravation, the Board notes that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty for training.  38 U.S.C.A. §§ 101(2), 101(24), 
106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) 
(2006).  Inasmuch as Dr. Beckert originally indicated that 
the condition was present in 1984, this suggests that the 
condition pre-existed service.  In that regard, it was the 
considered opinion of the VA examiner, following a review of 
the record, that the condition pre-existed service.  These 
are not favorable opinions.  

Thus, there is no opinion indicating that the urticaria 
either originated in active service or was aggravated by 
active service.  There is no chronic disease which was noted 
to have started during active service.  As the veteran's 
current urticaria has not been medically associated with 
military service by competent evidence, there is no 
foundation upon which to allow the claim.

With respect to remaining examination medical evidence the 
SSA records indicate that the veteran has been found to be 
entitled to disability benefits from that agency.  It must be 
remembered however, that SSA's eligibility criteria are not 
concerned with whether the claimed asthma is related in any 
way to military service.  The Board notes that an SSA 
determination as to disability, though pertinent, is not 
controlling for VA purposes.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The veteran contends that he has current urticaria that is 
related to service.  Nothing on file shows that the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

Here the weight of the evidence is against the veteran's 
claim.  Consequently, the Board must conclude that the claims 
folder contains no competent evidence associating the 
veteran's urticaria to his active military duty or period of 
active duty training.  In other words, no one with sufficient 
expertise has provided an opinion that the veteran has 
urticaria, which is traceable to his military service, either 
having its onset during service or as the product of 
continued symptoms since active service.  In fact, Dr. 
Beckert has indicated the etiology is unclear, and the VA 
examiner concluded the condition was not related to active 
service, either by direct incurrence or aggravation.  As a 
result, the veteran's claim of service connection for 
urticaria must be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 
2002).



ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for residuals of a cervical 
injury is denied.

Entitlement to service connection for residuals of a lumbar 
spine injury is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for Lyme disease is denied.

Entitlement to service connection for urticaria is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


